DETAILED ACTION
Notice to Applicant
The following is a Non-Final Office action.  Claims 1-20 are currently pending and have been rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 11, and 16 include limitations reciting functionality for automated valuation for a home based on degrees of similarity, including limitations that:
Identify a set…
Generating a similarity score…
Selecting a set…
Generate a price adjustment…
Generate an adjusted price…
Determine a predicted price valuation…
Predicting an error…
which is an abstract idea reasonably categorized as 
Mental processes (ie. gathering data and processing it with algorithmic steps in order to generate a prediction) 
Each of the dependent claims further describe descriptive data and/or mental processes, except for Claim 14-15 which describes organizing human activities. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 11, and 16 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, instructions.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
In the dependent claims, the “machine learning,” generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  
With respect to Claim 14, the outputting amount to insignificant extrasolution data presenting activities to the judicial exception.  
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, instructions.   When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The “machine learning” is described in Applicant’s Spec, 0072 in such a manner as to indicate this element is sufficiently well-known in the art [0072] The comparables generation model can utilize a number of machine learning techniques/models including but not limited to: gradient boosting, random forest”  
 As a result, Claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
With respect to Claim 14, when reconsidered under step 2B the output does not amount to significantly more because based on case law in MPEP 2106.05(d) transmitting a display, even an updated display, is well-understood, routine and conventional activity.
Accordingly, claims 1-20  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 11, 14-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheetham (US Patent 6178406 B1) in view of Humphries (US Patent 8140421)

Regarding Claim 1, Cheetham discloses:     
A computer-implemented method for generating a home valuation using comparable homes, the method comprising: (Figure 2, 3(13-28))
identifying a set of comparable homes for a subject home; (Figure 3- Select Similar Properties; 2(45-55), 3(29-48) - …similar comparable properties are selected at 40 from the case base 24. In the illustrative embodiment, the case base 24 contains about 600,000 real estate properties, with each property being characterized by about 166 attributes. Typically, the selection at 40 returns anywhere from four to one hundred comparable properties. The selection is performed by comparing specific attributes (i.e., location, date of sale, living area, lot size, number of bedrooms, and number of bathrooms) of the subject property with the same attributes of each comparable properties. All of the retrieved potential comparable properties have values that are within allowable deviations for the subject property. If the size of the comparable set of properties is too small (e.g., less than 10), then the allowable deviations can be adjusted so that more comparables of lesser quality can be obtained.)
generating a similarity score for each home in the set of comparable homes, wherein the similarity score is a measure of similarity between the comparable homes and the subject home; (6(13)-7; Table 3- the sum of the preference scores * weight values for each comparable are measures of similarity;  
 “The measurement of similarity for a comparable property is determined by multiplying the predetermined weight by the preference vector generated for each attribute. This product results in a weighted preference value. After all of the weighted preference values have been determined, the weighted preferences are summed together to generate the measurement of similarity… 
4(27)-6(27), Table 1-2-the “preference scores” (measures of closeness) for each individual attribute between the comparable and subject home are individual attribute are measures of similarity 
Tables 4-5, 8(34)-13(54)- quantity differences in a feature (@ in Tables) (similarity scores) are multiplied by weights and part of adjustment rules that determines adjustment values of a property)
selecting a set of top comparable homes most similar to the subject home from the set of comparable homes using the generated similarity scores; (7(25-30)- More specifically, the comparable properties that have a measurement of similarity above the predetermined threshold will be extracted for further review, while the comparable properties below the threshold are removed from further consideration)
for a subset of comparable homes in the set of top comparable homes
(BRI- the entire set is a “subset”;  14(30)-15(50)- filtering the set of homes after the price adjustment is applied)  
generating a price adjustment for a comparable home in the subset of comparable homes, wherein the price adjustment represents a price difference between the comparable home and the subject home based on differences in one or more home facts or amenities between the comparable home and the subject home, (Figure 3(42), Tables 4-6, 8(20)-13 - determining value adjustments for comparable properties based on adjustments rules for each feature (include the quantity differences)
See Also Table 8 – the similarity score (representing the price difference between the comparable and subject home) is also used as a “weight” to adjust the adjusted price to a weighted prices)
generating an adjusted price for the comparable home by adjusting a price of the comparable home with the price adjustment, (8(28-33), 14(30-32) – “after all of the adjustments are applied to the sales price of the comparable properties”; See Also Table 8 – the similarity score adjusts the adjusted price to weighted)
determining a predicted price valuation of the subject home by synthesizng the adjusted prices of comparable homes in the set of comparable homes; (Figure 3(46), 15(50-67), Table 8- Aggregate Value of Properties- “the adjusted prices of the comparable properties are aggregated into an estimate price of the subject property”) 
predicting an error56920.8091.US02\155816618.2prep; for the predicted price valuation representing a confidence/reliability (16(15-23) - After producing the final estimate of the value of the subject property, a measurement of confidence indicating the reliability is generated. In particular, the confidence measurement in the estimate can be obtained by averaging the similarity scores of the comparables in the final selection, or by averaging the number of comparables over a threshold in the primary retrieval. The estimate is justified by displaying the comparables in enough detail so that they can be shown to be similar to the subject)
Cheetham does not explicitly state the error represents “an accuracy of the predicted price valuation compared to a true value of the subject home”   
Humphries in analogous art, discloses an expected percentage deviation representing how far away a valuation is to a true value
(3(63-67)- In some embodiments, the facility corrects for systematic over-valuation or under-valuation of homes having attribute values in certain ranges, such as by using a random forest systematic error model.
26(44-56)- In step 2624, the facility trains a bias correction model for correcting systematic error in particular, the bias correction model is a random forest model that predicts the percentage deviation of a meta-model valuation of a home on a particular day and its selling price when sold on that day based upon attributes such as the valuation generated by the home by such models as the prior sale price sub-model, the square foot sub-model… 
27(40-45)- In step 2718, the facility performs bias adjustments by scoring a home's attributes with the systematic error model 2685 to obtain an expected percentage deviation of the overall valuation from the home's actual value. The facility proceeds to adjust the overall valuation to correct for this expected deviation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s error value to include Humphries expected percentage deviation, “helping correct for systematic over-valuation or under-valuation of homes having attribute values in certain ranges, such as by using a random forest systematic error model.” (3(63-67))

Regarding Claim 3, Cheetham discloses:     The method of Claim 1, 
wherein an aggregation function is used to synthesize the adjusted prices of comparable homes in the subset of comparable homes; (Table 6, 13(24-53), 12(Bottom-Table)- An example of an adjustment for a comparable property is provided in Table 6. In the example provided in Table 6, the comparable property has a sale price of $175,000 dollars. However, the comparable property has a building area of 1800 square feet, while the subject property has a building area of 2000. Using the adjustment rules for the attribute building area, the price of the comparable is adjusted by $5450 (i.e., 22+(175000*0.00003)=$27.25 per square foot which is (200*$27.25=$5450)) (See 12(Bottom-Table).… All of the adjustments are then summed with the sale price of the comparable property to arrive at the adjusted price. In Table 6, the adjusted price of the comparable property is $195,750;
Table 8 – aggregate function for subject property price computes a weighted price for a comparable home)
wherein the aggregation function is a weighted mean (15(50-67)-16, Table 8- total weighted price / total similarity score = subject property price; 
Referring again to FIG. 3, after the best of the adjusted comparables have been selected, the adjusted prices of the selected comparables are aggregated into an estimate price of the subject property at 46. The aggregated estimated price is determined by multiplying the adjusted price of the comparable properties to their respective measurement of similarity and summed together to generate a total weighted price. Next, the total weighted price is divided by the total of the similarity measurements for the comparable properties. The result is an estimate price of the subject property. An example of the aggregation for the comparables provided in Table 7 is shown in Table 8. In this example, the total weighted price is $757,640 and the total similarity score is 3.83. Thus, dividing $757,640 by 3.83 results in an estimate price of 199,900 for the subject property.)

Regarding Claim 4, Cheetham in view of Humphries discloses The method of claim 3, wherein the weighted mean uses the generated similarity scores as weights.  (Table 8-adjusted prices are multiplied by similarity scores) 

Regarding Claim 5, Cheetham in view of Humphries discloses The method of claim 1, wherein the set of comparable homes is identified by filtering homes that are outside a predefined radial distance of the subject home.  (3(57-64)-the maximum allowable deviations for the attributes are within one mile for the location attribute, 12 months for the date of sale attribute, plus or minus 25% for the living area attribute, plus 100% or minus 50% for the lot size attribute, plus or minus two percent for the number of bedrooms attribute, and plus or minus two percent for the number of bathrooms attribute)

Regarding Claim 6, Cheetham discloses The method of claim 1, wherein the set of comparable homes is identified by filtering homes with a sale date or a listing date not within a predefined threshold period prior to that of the subject home.  (3(57-64)-the maximum allowable deviations for the attributes are within one mile for the location attribute, 12 months for the date of sale attribute, plus or minus 25% for the living area attribute, plus 100% or minus 50% for the lot size attribute, plus or minus two percent for the number of bedrooms attribute, and plus or minus two percent for the number of bathrooms attribute)

Claim 11 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 14, Cheetham in view of Anderson discloses:  The system of claim 11, wherein the at least one processor is further configured to: 
outputting the predicted price valuation of the subject home as part of a synthetic comparative market analysis report (Table 8, 16(21-22) – displaying the final estimate price of the property and details of the comparables that explain it) 
Cheetham does not explicitly state the valuation is outputted when the error predicted does not exceed a threshold for being rejected.  
Humphries discloses correcting for an expected deviation in a valuation (interpreted as the threshold for rejection). 
(3(63-67)- In some embodiments, the facility corrects for systematic over-valuation or under-valuation of homes having attribute values in certain ranges, such as by using a random forest systematic error model.
26(44-56)- In step 2624, the facility trains a bias correction model for correcting systematic error in particular, the bias correction model is a random forest model that predicts the percentage deviation of a meta-model valuation of a home on a particular day and its selling price when sold on that day based upon attributes such as the valuation generated by the home by such models as the prior sale price sub-model, the square foot sub-model… 
27(40-45)- In step 2718, the facility performs bias adjustments by scoring a home's attributes with the systematic error model 2685 to obtain an expected percentage deviation of the overall valuation from the home's actual value. The facility proceeds to adjust the overall valuation to correct for this expected deviation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s error value to include Humphries expected percentage deviation, ensuring outputted values are “corrected for systematic over-valuation or under-valuation of homes having attribute values in certain ranges” (3(63-67))

Regarding Claim 15, Cheetham in view of Anderson discloses: The system of 
claim 14. Cheetham does not explicitly state: Humphries discloses: wherein the at least one processor is further configured to:   
receiving an indication from a reviewer entity as to whether the synthetic comparable market analysis report is rejected; -42- 
(Figure 15- updating of Zestimate value if it is incorrect (Edit Home Facts, Improvements, Comparables) 

    PNG
    media_image1.png
    140
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    150
    975
    media_image2.png
    Greyscale

56920.8091.US02\155816618.2when the synthetic comparable market analysis report is not rejected, generating a price recommendation using the predicted price valuation from the synthetic comparable market analysis; 
(Figure 15- Clicking Next Button To Reach “Summary” for a Zestimate

    PNG
    media_image3.png
    281
    1160
    media_image3.png
    Greyscale

and when the synthetic comparable market analysis report is rejected, generating the price recommendation using an analyst-based comparable market analysis.  
(Figure 15-19A-the editing of the home facts, home improvements, comparables, etc. for a new estimate

    PNG
    media_image4.png
    141
    915
    media_image4.png
    Greyscale
 
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Anderson’s market analysis report to include Humphries rejection indication and analyst-based analysis, ensuring the estimate is based on the most up-to-date information in several categories (ie. 1-5 Above) (Figure 15-19A, 14(32-35))

Claim 16 stands rejected based on the same citations and rationale as applied to Claims 1 and 11.  In addition, Cheetham does not explicitly state: -46- 
56920.8091.US02\155816618.2determining a predicted price valuation of the subject home by combining the first predicted price valuation with one or more additional price valuations.
Humphries discloses this limitation
(Figure 15-19B- Zestimate value is based on comparables and “Edit Home Facts, Improvements, Other Features”) 

    PNG
    media_image4.png
    141
    915
    media_image4.png
    Greyscale

                    
    PNG
    media_image5.png
    338
    995
    media_image5.png
    Greyscale

        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s price valuation to include Humphries additional price valuations, ensuring the estimate is based on the most up-to-date information (ie. Categories 1-5, “water view that was created when a nearby building was demolished.”(14(32-35))

Regarding Claim 17, Cheetham in view of Humphries discloses: The method of claim 16. Cheetham does not explicitly state.  Humphries discloses:  further comprising: based on the predicted price valuation or the predicted error: 
modifying a number of top comparable homes selected; 
modifying the selection of the set of top comparable homes; 
modifying the generation of the price adjustment;  
modifying the adjusted price for the comparable home.
(Figure 18- To refine the Zestimate (based on the predicted valuation), further customizing the list of comparable homes (modifying a number and the selection of the set of top comparable homes) 

    PNG
    media_image6.png
    440
    956
    media_image6.png
    Greyscale

(Figure 19B- change based on comparable homes (modifying the generation of the price adjustment; modifying the adjusted price for the comparable home)

    PNG
    media_image7.png
    232
    683
    media_image7.png
    Greyscale
-------------------------------------
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s price valuation to include Humphries customizing of comparable homes, helping tailor the homes selected for a desired Zestimate (Figure 18) 

Regarding Claim 18, Cheetham in view of Humphries discloses The computer-readable media of claim 16, wherein the error predicted is an absolute dollar error, log absolute dollar error, absolute percentage error, or log absolute percentage error.  (This Claim is rejected based on same citations and rationale as applied to claim 1- Humphries absolute percentage error). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s error value to include Humphries expected percentage deviation, “helping correct for systematic over-valuation or under-valuation of homes having attribute values in certain ranges, such as by using a random forest systematic error model.” (3(63-67))

Regarding Claim 19, Cheetham in view of Humphries discloses The computer-readable media of claim 16, wherein the set of comparable homes is identified by filtering homes that are in a different real estate market from the subject home.  (3(57-64)-the maximum allowable deviations for the attributes are within one mile for the location attribute, 12 months for the date of sale attribute, plus or minus 25% for the living area attribute, plus 100% or minus 50% for the lot size attribute, plus or minus two percent for the number of bedrooms attribute, and plus or minus two percent for the number of bathrooms attribute)

Regarding Claim 20, Cheetham in view of Humphries discloses The computer-readable media of claim 16, wherein the subset of comparable homes is selected by filtering top comparable homes with one or more very different features from the subject home.   (14(30)-15(50)- filtering the set of homes after the price adjustment is applied; thresholds of price difference; similarity difference) 

Claims 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheetham (US Patent 6178406 B1) in view of Humprhies (US Patent 8140421)
in view of Bachu (US Patent 11157930)

Regarding Claim 2, Cheetham in view of Humprhies discloses The method of claim 1. Cheetham discloses: computing a similarity score quantifying a degree of similarity between the subject home and each home in the set of comparable homes and selecting a set of top comparable homes most similar to the subject home from the set of comparable homes using the generated similarity scores; (See Claim 6 Above) 
Cheetham does not explicitly state: wherein the similarity score is a “probability value representing the likelihood a potential comparable home is selected as one of the set of top comparable homes of the subject home”
Bachu, directed to determining demand across locations for a specific item (includes “real property”) (1(14-16), (3(57-60)) discloses determining a “likelihood” a comparable is similar to an item  (Abstract - Systems and methods are provided for using information obtained from a various databases to efficiently identify new or additional geographic locations in which a user, such as a seller, a manufacturer, a distributor, etc. can offer its goods and/or services for acquisition. A user interface is provided that provides information on such locations and value details for a user to utilize in determining where to offer or list an item for acquisition.
 8(52)-9(18)- In addition, item information manager 124 is configured to determine items within item information database 116 or elsewhere that are similar or comparable to the item based at least in part on the item information provided by the user. For example, item information manager 124 may extract attributes of the item, characterize the item, and identify similar/comparable items or similar offers. In some embodiments, comparable items are only identified for unique items. Information for the comparable items may be stored and found in item information database 116. A ML model may be deployed to identify these similar items based on initial item information.
The trained ML model can be used to determine data representing the likelihood that two items are comparable or similar. For example, a support vector machine (“SVM”) can be used to determine whether two items are comparable. For brevity, these aspects may not be described with respect to each possible ML model that may be used. In practice, however, many or all of the aspects of the disclosure may apply to other ML models, including but not limited to those described herein. Examples of ML models that may be used with aspects of this disclosure include classifiers and non-classification ML models, artificial neural networks (“NNs”), linear regression models, logistic regression models, decision trees, support vector machines, Naïve or a non-Nave Bayes network, k-nearest neighbors (“KNN”) models, k-means models, clustering models, random forest models, or any combination thereof…
Figure 1A-B- tracking similar items
Examiner interprets Bachu’s selected comparables as a “top set,” the selections based on the likelihoods/probabilities of similarity to the items 
3(57-60)- “real property”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Anderson’s measurement of similarity to include Bachu’s likelihood of being selected, helping gauge selection to the likelihood that an item is similar (8(52)-9(18)), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The result would be predictable because Cheetham selects based on a similarity score (7(25-30)- More specifically, the comparable properties that have a measurement of similarity above the predetermined threshold will be extracted for further review, while the comparable properties below the threshold are removed from further consideration)

Claims 7-9, 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheetham (US Patent 6178406 B1) in view of Humprhies (US Patent 8140421)
in view of Anderson (2020/0349595)

Regarding Claim 7, Cheetham discloses The method of claim 1, further comprising: inputting a set of featurized subject-comparable pairs into a model, wherein the set of featurized subject-comparable pairs are generated from features comprising one or more of: number of bathrooms, number of bedrooms, date, longitude, latitude, finished square footage, lot size, existence of a pool, ID number, or year built of the subject home or each home of the set of comparable homes; (Table 3, 6(44-66)- A comparison between the subject property and the comparable property is provided in the fourth column for each attribute. In Table 3, the living area comparison is 90%, the lot size comparison is 175%, and the number of bedroom comparison is 0%. As described above, each comparison results in a preference which is multiplied by the predetermined weight. The weighted preferences for each attribute for the comparable property are listed in the weighted preference column and the measurement of similarity is the sum of the weighted preferences. In Table 3, the measurement of similarity for this particular comparable property is 0.7915.)
and generating the similarity score using the model.  (Table 3, 6(44-66)- In Table 3, the measurement of similarity for this particular comparable property is 0.7915.)
Cheetham does not explicitly state the model is a “machine learning” model.
Anderson, directed to providing a price for a vehicle, discloses this limitation
(0055-In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to improve the model's performance. In some embodiments, as shown, for example, in FIG. 8 model 820 may return a match score 830 indicating the match in the outward appearance of vehicles that are compared by model 820 characterized by a single number in a range of zero to hundred.
0060-In various embodiments, the predicted match score may be compared with the match score contained in the training data record to evaluate an associated error for model 820 at a step 940. If the error is below the threshold value (step 940, NO), process 900 may proceed to step 910 of acquiring a next training data record. If the error is above the threshold value (step 940, YES), process 900 may proceed to a step 950 of modifying model parameters and subsequently returning to step 920. In various embodiments, model 820 may be rated based on the average error generated by model 820.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Humphries model to include Anderson’s machine-learning model, increasing automation, user-convenience, and accuracy in predictions.   

Regarding Claim 8, Cheetham discloses The method of claim 1, further comprising: inputting a set of featurized subject-comparable pairs into a model, wherein the set of featurized subject-comparable pairs are generated from features comprising one or more of: number of bathrooms, number of bedrooms, date, longitude, latitude, finished square footage, lot size, -45- 56920.8091.US02\155816618.2existence of a pool, ID number, or year built of the subject home or the comparable home; (Tables 4-5, 12(bottom)-13(Table); adjustment rules for attribute differences between subject home and comparable home)
and generating the price adjustment using the model.  (13(20-22) – these adjustment rules are then applied to the comparable properties to adjust for the value of the subject property)
Cheetham does not explicitly state the model is a “machine learning” model.
Anderson, directed to providing a price for a vehicle, discloses this limitation
(0055-In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to improve the model's performance. In some embodiments, as shown, for example, in FIG. 8 model 820 may return a match score 830 indicating the match in the outward appearance of vehicles that are compared by model 820 characterized by a single number in a range of zero to hundred.
0060-In various embodiments, the predicted match score may be compared with the match score contained in the training data record to evaluate an associated error for model 820 at a step 940. If the error is below the threshold value (step 940, NO), process 900 may proceed to step 910 of acquiring a next training data record. If the error is above the threshold value (step 940, YES), process 900 may proceed to a step 950 of modifying model parameters and subsequently returning to step 920. In various embodiments, model 820 may be rated based on the average error generated by model 820.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Humphries model to include Anderson’s machine-learning model, increasing automation, user-convenience, and accuracy in predictions.   

Regarding Claim 9 Cheetham in view of Humphries in view of Anderson discloses The method of claim 8. Cheetham further discloses: wherein the price adjustment is the synthesis of individual price adjustments generated for each of the features.  (Table 6, Total Adjustment is synthesizing individual price adjustments) 

 Regarding Claim 12, Cheetham in view of Humphries discloses: The system of claim 11, wherein the at least one processor is further configured to: 
   inputting a set of featurized subject-comparable pairs into a model, (16(15-23), 
Table 8- inputting the similarity scores of each comparable-subject property pair to obtain a confidence measurement (See Table 3 for features computing the similarity score))
wherein the set of featurized subject-comparable pairs are generated from features that compute a standard deviation, mean, median, or mean average deviation of one or more of: number of bathrooms, number of bedrooms, sales dates, listing dates, distances, finished squares footages, longitudes, latitudes, lot sizes, or similarity scores of the subset of comparable homes (Table 8- the similarity scores of each comparable-subject property pair in Table 8 are based on the features in Table 3)
predicting the error using the model.  (16(15-23)-confidence measurement) 
Cheetham does not explicitly state the model is a “machine learning” model.
Anderson, directed to providing a price for a vehicle, discloses this limitation
(0055-In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to improve the model's performance. In some embodiments, as shown, for example, in FIG. 8 model 820 may return a match score 830 indicating the match in the outward appearance of vehicles that are compared by model 820 characterized by a single number in a range of zero to hundred.
0060-In various embodiments, the predicted match score may be compared with the match score contained in the training data record to evaluate an associated error for model 820 at a step 940. If the error is below the threshold value (step 940, NO), process 900 may proceed to step 910 of acquiring a next training data record. If the error is above the threshold value (step 940, YES), process 900 may proceed to a step 950 of modifying model parameters and subsequently returning to step 920. In various embodiments, model 820 may be rated based on the average error generated by model 820.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Humphries model to include Anderson’s machine-learning model, increasing automation, user-convenience, and accuracy in predictions.   

Regarding Claim 13, Cheetham in view of Humphries in view of Anderson discloses:  The system of claim 12. Cheetham discloses; wherein the at least one processor if further configured to: evaluating a performance of the model; (16(15-23)-After producing the final estimate of the value of the subject property, a measurement of confidence indicating the reliability is generated. In particular, the confidence measurement in the estimate can be obtained by averaging the similarity scores of the comparables in the final selection, or by averaging the number of comparables over a threshold in the primary retrieval. The estimate is justified by displaying the comparables in enough detail so that they can be shown to be similar to the subject.)  Cheetham does not explicitly state: 
Anderson discloses: wherein the at least one processor if further configured to:   evaluating a performance of the machine learning model; and when the performance does not exceed a threshold value for deployment, adjusting one or more parameters of the machine learning model.   (0060-In various embodiments, the predicted match score may be compared with the match score contained in the training data record to evaluate an associated error for model 820 at a step 940. If the error is below the threshold value (step 940, NO), process 900 may proceed to step 910 of acquiring a next training data record. If the error is above the threshold value (step 940, YES), process 900 may proceed to a step 950 of modifying model parameters and subsequently returning to step 920. In various embodiments, model 820 may be rated based on the average error generated by model 820.) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Anderson’s monitoring of a threshold and adjustment to Cheetham’s in view of Humprehies model evaluation, increasing automation, user-convenience, and accuracy in predictions.   

Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheetham (US Patent 6178406 B1) in view of Humprhies (US Patent 8140421)
in view of Robbins (2001/0039506)

Regarding Claim 10, Cheetham in view of Humphries discloses The method of claim 1. Cheetham does not explicitly state: wherein the set of comparable homes are generated from historical open market sale transactions data of homes.   Robbins in analogous art discloses this limitation
[0075] A "comparable transaction" is a parcel, preferably a parcel other than the parcel being evaluated, which was transferred from one owner to another in an "arms-length" sale. An arm's length sale is a transaction freely arrived at in the open market, unaffected by abnormal pressure or by the absence of normal competitive negotiation as might be true in the case between related parties.
[0106] In general the components of a preferred embodiment of the valuation process are:…identifying and selecting comparable transactions)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheetham’s in view of Humphries “recent sales” to include Robbins’ historical open market sales, helping increase the accuracy of the valuations.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623